Title: 28th.
From: Adams, John Quincy
To: 


       Fine Wind, and good weather. We have for several days run between 40 and 50 leagues every day. In the evening we spoke to an american brig from New London, bound to Santa Cruce loaded with horses. Her Longitude, was 55 from the meridian of London. Ours was 56d. 30m. from that of Paris, so that the difference was very small. We saw another vessel to day, and a sail yesterday, but at a considerable distance.
       Mr. Fontfreyde, is a frenchman by birth, but he has pass’d several years in America; and he is settled at Albany. He was formerly an officer in the french army. All things considered I believe this gentleman is the most accomplished person on board. His manners are very soft and agreeable. He has received a very good education, and to the Complaisance natural to all the French Nation, his knowledge, of the world has united a Candour, which is not so often to be found among them. 36 years have tempered the vivacity of his youth, and though a person of the strictest honour he has a character of the most pacific kind. In short if all the officers and passengers on board were like this gentleman, the passage would have appeared, much shorter, and much more agreeable to me.
      